DETAILED ACTION
This office action is in response to the amendment filed May 5, 2021 in which claims 1-12 and 14-17 are presented for examination, claims 18-21 are withdrawn, and claim 13 is canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s First Argument:  Objections to the specification and drawings should be withdrawn.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The objections are withdrawn.

Applicant’s Second Argument:  In view of current amendments to the claims, the claims should no longer be interpreted under 35 USC 112(f).
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The claims are no longer being interpreted under 35 USC 112(f).

Applicant’s Third Argument:  At least in view of current amendments to the claims, rejection of the claims under 35 USC 112(a) for lack of written description should be withdrawn.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The rejection is withdrawn.

Applicant’s Fourth Argument:  In view of current amendments the claims, the rejection under 35 USC 101 should be withdrawn.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive.  The rejection is withdrawn.

Applicant’s Fifth Argument:  At least in view of current amendments to the claims, rejection of the claims under 35 USC 102 and 35 USC 103 over various cited references should be withdrawn.
Examiner’s Response:  In view of Applicant’s amendment, the search has been updated and new prior art has been identified and applied.  Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new grounds of rejection. 

Claim Objections
Claim 12 is objected to because of the following minor informalities:  Claim 12 recites the limitation “the stiffening element” where it is believed Applicant intended to recite “the band of fabric.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 5,575,410 Compton in view of USPN 1,886,798 Fletcher.
Regarding claim 1, Compton discloses a garment (106) (col. 4, lines 36-38; shirt), comprising:
annotated Fig. 1, see below);
a sleeve portion coupled to the torso portion (annotated Fig. 1);
a cuff portion (104) having an internal surface and an external surface opposing the internal surface (see Fig. 1; col. 4, lines 33-41; the internal surface of cuff portion 104 is the surface configured to face the skin of a wearer when the garment is worn in the conventional manner as depicted in Fig. 1, and the external surface is the surface configured to face away from the skin of the wearer when worn), wherein the sleeve portion is attached to a first end of the cuff portion (annotated Fig. 1); and 
a band of pliable material (28) (see Fig. 1; col. 3, lines 9-13; col. 4, lines 33-41) and a lateral-to-longitudinal stiffness ratio sufficient to impart an extending force on the cuff portion to stretch the cuff portion and provide a taut and crisp outward appearance to the cuff portion (col. 3, lines 5-8), the band of pliable material positioned about the cuff portion such that the band of pliable material substantially circumscribes the cuff portion (see Fig. 1; col. 4, lines 33-41); 
wherein a second end of the cuff portion is attached to the first end opposing the second end thereby creating a void within the cuff portion, wherein the band of pliable material is disposed within the void (annotated Fig. 1; col. 3, lines 9-13; col. 4, lines 33-41 the second end is attached to and opposing the first end).
Compton discloses a garment having a cuff portion that includes a band of pliable material having a diameter matching that of the diameter of the cuff portion (col. 3, lines 9-13; col. 4, lines 33-41).

However, Fletcher teaches a garment comprising a cuff portion (1) and a fabric material stiffening element (3) having a height that defines a substantially uniform height of the cuff portion (see Figs. 1-2; pg. 1, lines 68-75).
Compton and Fletcher teach analogous inventions in the field of garments.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the garment of Compton such that the band of pliable material of Compton is a band of fabric having a height that defines a substantially uniform height of the cuff portion as taught by Compton because Compton teaches that this configuration is known and customary in the art in order to impart a desired stiffness and body to the cuff portion (pg. 1, lines 5-11).  

    PNG
    media_image1.png
    970
    712
    media_image1.png
    Greyscale

Regarding claim 2, the modified invention of Compton (i.e. Compton in view of Fletcher, as detailed above) further teaches a garment that is a shirt (see Fig. 1 of Compton; Abstract of Compton).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Compton in view of Fletcher (as detailed above) and in further view of US Pub No. 2019/0133199 Mirabella.
Regarding claim 3, the modified invention of Compton (i.e. Compton in view of Fletcher, as detailed above) further teaches a garment that is a shirt and that the invention could be used for other purposes as well (see Fig. 1 of Compton; Abstract of Compton; col. 2, lines 29-36).
The modified invention of Compton does not expressly teach a garment that is configured as a coat, a jacket, a sweatshirt, or a sweater.
However, Mirabella teaches an invention similar to that of Compton and Fletcher wherein the garment can additionally be configured as a coat, a jacket, a sweatshirt, or a sweater (paras. 0002, 0043).
Compton, Fletcher, and Mirabella teach analogous inventions in the field of garments.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the modified invention of Compton could be used in other types of garments such as jackets, coats, and sweatshirts as taught by Mirabella because Mirabella teaches that it is known in the art to apply cuff reinforcements in garments such as coats, jackets, and sweatshirts for aesthetic purposes to prevent wrinkles in the cuffs of such garments (paras. 0005, 0013). 

Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Compton in view of Fletcher (as detailed above) and in further view of US Pub No. 2003/0226188 Siu.
Regarding claim 4, the modified invention of Compton (i.e. Compton in view of Fletcher, as detailed above) teaches a garment as claimed above.
The modified invention of Compton does not expressly teach a garment wherein first and second seams join a first textile panel to second and third textile panels, respectively, to construct the torso portion.
However, Siu teaches a garment wherein first and second seams (annotated Fig. 1, see below) join a first textile panel (18) to second (12) and third textile panels (14), respectively, to construct a torso portion (12,14) (see at least Fig. 1; para. 0029).
Compton, Fletcher, and Siu teach analogous inventions in the field of garments.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the modified invention of Compton to construct the torso portion from textile panels joined by seams as taught by Siu because Siu teaches that this configuration is known in the art.  It would further have been obvious to one of ordinary skill that using stitched seams to join textile panels together to construct garments is well-known and conventional in the art and that stitched seams provide a strong, secure method of constructing garments.


    PNG
    media_image2.png
    957
    738
    media_image2.png
    Greyscale

Claims 5-9, 11, 12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Compton in view of Fletcher and Siu (as detailed above) and in further view of USPN 1,541,440 Spero.
Regarding claim 5, the modified invention of Compton (i.e. Compton in view of Fletcher and Siu, as detailed above) further teaches a garment wherein the sleeve portion is composed of a fourth textile panel (24 of Siu).
The modified garment of Compton does not expressly teach a seam joining opposing ends of the fourth textile panel to construct the sleeve portion.
However, Spero teaches a garment wherein the sleeve portion is composed of a fabric panel and a seam joins opposing ends of the textile panel to construct the sleeve portion (see Figs. 1 and 5).
Compton, Fletcher, Siu, and Spero teach analogous inventions in the field of garments.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the sleeve to be formed with a seam joining opposing ends of a textile panel as taught by Spero because Spero teaches that this configuration is known in the art.  It would further have been obvious to one of ordinary skill that using stitched seams to join textile panels together to construct garments is well-known and conventional in the art and that stitched seams provide a strong, secure method of constructing garments.

Regarding claim 6, the modified invention of Compton (i.e. Compton in view of Fletcher, Siu, and Spero, as detailed above) further teaches a garment wherein the cuff 32 of Siu), and a seam joins opposing ends of the fifth textile panel to construct the cuff portion (see Fig. 1 of Siu).

Regarding claim 7, the modified invention of Compton (i.e. Compton in view of Fletcher, Siu, and Spero, as detailed above) further teaches a garment wherein each textile panel is composed of a woven fabric, knit fabric, nonwoven fabric, or combination thereof (para. 0063 of Siu; woven fabric).

Regarding claim 8, the modified invention of Compton (i.e. Compton in view of Fletcher, Siu, and Spero, as detailed above) further teaches a garment wherein at least one textile panel includes one or more functional finishes, coatings, or other treatments that enhance a functionality of the textile panel (para. 0027 of Siu).

Regarding claim 9, the modified invention of Compton (i.e. Compton in view of Fletcher, Siu, and Spero, as detailed above) further teaches a garment wherein the at least one textile panel includes an anti- bacterial agent (para. 0027 of Siu; formaldehyde). 

Regarding claim 11, the modified invention of Compton (i.e. Compton in view of Fletcher, Siu, and Spero, as detailed above) further teaches a garment wherein the seam joins the cuff portion to the sleeve portion and a second seam (28 of Siu) joins the sleeve portion to the torso portion (see Fig. 1 of Siu; para. 0029 of Siu).

Regarding claim 12, the modified invention of Compton (i.e. Compton in view of Fletcher, Siu, and Spero, as detailed above) further teaches a garment wherein the stiffening element is coupled to the cuff portion via at least one point of attachment, wherein the at least one point of attachment comprises an internal stitch (72 of Siu) (see Fig. 7 of Siu; para. 0041 of Siu).

Regarding claim 14, Examiner respectfully notes that the limitations “wherein, in defining the substantially uniform height, the stiffening element imparts an extending force on the cuff portion from within the void in the cuff portion, wherein the extending force translates into a stretching of the fifth textile panel in an axial direction with respect to an axis defined by an arm of a potential wearer,” are functional and do not positively recite structural limitations but instead require the ability to so perform and/or function.  As the modified invention of Compton teaches the structure of the garment as claimed, there would be a reasonable expectation for the garment to perform such functions.

Regarding claim 15, Examiner respectfully notes that the limitations “wherein the stretching reduces rumpling of the cuff portion, thereby providing the cuff portion with a taut and crisp outward appearance,” are functional and do not positively recite structural limitations but instead require the ability to so perform and/or function. As the modified invention of Compton teaches the structure of the garment as claimed, there would be a reasonable expectation for the garment to perform such functions.

Regarding claim 16, the modified invention of Compton (i.e. Compton in view of Fletcher, Siu, and Spero, as detailed above) teaches a garment as claimed above.

However, Examiner respectfully notes that there are only three options for the lateral-to-longitudinal stiffness ratio:  The ratio is either greater than one, less than one, or equal to one (i.e. the band of fabric is stiffer in the lateral direction than the longitudinal direction, the band of fabric is stiffer in the longitudinal direction than the lateral direction, or the band of fabric is equally stiff in both the lateral and longitudinal directions, respectively).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try a configuration for the garment wherein the band of fabric has a lateral-to-longitudinal stiffness ratio that exceeds one in trying to optimize the balance between comfort and stiffness of the band of fabric because there are only three possible configurations to try.  Examiner further respectfully notes that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05).

Regarding claim 17, Examiner respectfully notes that the limitations “wherein the garment is configured such that a wearer of the garment is able to fold the cuff portion in an upward direction about itself towards the torso portion to position the cuff portion closer to a shoulder of the wearer; wherein the elasticity of the band of fabric enables the wearer to fold the cuff portion in an upward direction about itself, and wherein the substantially uniform height of the cuff portion is maintained upon .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Compton in view of Fletcher, Siu, and Spero (as detailed above) and in further view of US Pub No. 2017/0340038 Threlkeld et al. (Threlkeld).
Regarding claim 10, the modified invention of Compton (i.e. Compton in view of Fletcher, Siu, and Spero, as detailed above) teaches a garment including all the structural limitations as claimed, above.
The modified invention of Compton does not expressly teach a garment wherein the at least one textile panel includes a flame retardant coating.
However, Threlkeld teaches a garment where at least one textile panel includes a flame retardant coating (para. 0051).
Compton, Fletcher, Siu, Spero, and Threlkeld teach analogous inventions in the field of garments.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configured the modified garment of Compton to include a flame retardant coating as taught by Threlkeld because Threlkeld teaches that this configuration is known in the art to provide fire retardant properties (para. 0051).  It would further have been obvious to one of ordinary skill in the art that a garment with .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F Griffin Hall/Examiner, Art Unit 3732